                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION


BRENDA KAYE AYTCH               )
              Plaintiff,        )
                                )
v.                              )                 JUDGMENT
                                )
                                )                 No. 4:20-CV-94-FL
ANDREW SAUL                     )
COMMISSIONER OF SOCIAL SECURITY )
               Defendant.       )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of Defendant’s Consent Motion for Remand to the Commissioner.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
on May 4, 2021, that Defendant’s Consent Motion for Remand to the Commissioner is granted, and
the Court reverses the Commissioner’s decision under sentence four of 42 U.S.C. §405(g) and
remands the case to Defendant for further proceedings.

This Judgment Filed and Entered on May 4, 2021, and Copies To:
George C. Piemonte (via CM/ECF Notice of Electronic Filing)
David N. Mervis (via CM/ECF Notice of Electronic Filing)


May 4, 2021                         PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
